Exhibit 10.36

CVS CAREMARK CORPORATION

 

 

Amended and Restated Employment Agreement for Thomas M. Ryan

 

 



--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION

 

 

Amended and Restated Employment Agreement for Thomas M. Ryan

 

 

 

          Page 1.    Definitions    1 2.    Term of Employment    3 3.   
Position, Duties and Responsibilities    3 4.    Base Salary    4 5.    Annual
Incentive Awards    4 6.    Long-Term Stock Incentive Programs    4 7.   
Employee Benefit Programs    4 8.    Disability    4 9.    Reimbursement of
Business and Other Expenses    5 10.    Termination of Employment    6 11   
Confidentiality; Cooperation with Regard to Litigation; Non-disparagement    16
12.    Non-competition    17 13.    Non-solicitation    18 14.    Remedies    18
15.    Resolution of Disputes    19 16.    Indemnification    19 17.    Excise
Tax Gross-Up    20 18.    Effect of Agreement on Other Benefits    22 19.   
Assignability; Binding Nature    22 20.    Representation    22 21.    Entire
Agreement    22 22.    Amendment or Waiver    22 23.    Severability    23 24.
   Survivorship    23 25.    Beneficiaries/References    23 26.    Governing
Law/Jurisdiction    23 27.    Notices    23 28.    Headings    24 29.   
Counterparts    24

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made and entered into as of the 22nd
day of December, 2008 by and between CVS Caremark Corporation, a Delaware
corporation (together with its successors and assigns, the “Company”), and
Thomas M. Ryan (the “Executive”).

WITNESSETH:

WHEREAS, CVS Corporation and Executive entered into an agreement in or about
December, 1996 embodying the terms of Executive’s employment by the Company (the
“Original Agreement”), which Original Agreement was most recently amended as of
December 28, 2006;

WHEREAS, Executive and the Company desire to further amend the Original
Agreement in certain respects and to restate the Original Agreement in its
entirety to reflect all applicable amendments by entering into this Amended and
Restated Employment Agreement for Thomas M. Ryan (the “Agreement”);

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

  1. Definitions.

(a) “Approved Early Retirement” shall have the meaning set forth in
Section 10(f) below.

(b) “Base Salary” shall have the meaning set forth in Section 4 below.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall have the meaning set forth in Section 10(b) below.

(e) “Change in Control” shall have the meaning set forth in Section 10(c) below.

(f) “Committee” shall mean the Management Planning and Development Committee of
the Board.

(g) “Confidential Information” shall have the meaning set forth in Section 11(c)
below.

(h) “Constructive Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

(i) “Effective Date” shall have the meaning set forth in Section 2 below.

(j) “Normal Retirement” shall have the meaning set forth in Section 10(f) below.

(k) “Original Term of Employment” shall have the meaning set forth in Section 2
below.

(l) “Renewal Term” shall have the meaning set forth in Section 2 below.



--------------------------------------------------------------------------------

(m) “Restriction Period” shall have the meaning set forth in Section 12(b)
below.

(n) “Severance Period” shall have the meaning set forth in Section 10(c)(ii)
below, except as provided otherwise in Section 10(e) below.

(o) “Subsidiary” shall have the meaning set forth in Section 11(d) below.

(p) “Term of Employment” shall have the meaning set forth in Section 2 below.

(q) “termination of employment”, “employment is terminated” and other similar
words shall mean

(i) for any plan or arrangement that is subject to the rules of Section 409A of
the Internal Revenue Code (the “Code”) a “Separation from Service” as such term
is defined in the Income Tax Regulations under Section 409A (the “409A
Regulations”) of the Code as modified by the rules described below:

 

  (A) except in the case where Executive is on a bona fide leave of absence
pursuant to the Company’s policies as provided below, Executive is deemed to
have incurred a Separation from Service on a date if the Company and Executive
reasonably anticipate that the level of services to be performed by Executive
after such date would be permanently reduced to 20% or less of the average
services rendered by Executive during the immediately preceding 36-month period
(or the total period of employment, if less than 36 months), disregarding
periods during which Executive was on a bona fide leave of absence;

 

  (B) if Executive is absent from work due to military leave, sick leave, or
other bona fide leave of absence pursuant to the Company’s policies Executive
shall incur a Separation from Service on the first date that the rules of (A),
above, are satisfied following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of Executive’s right, if any,
to reemployment under statute, contract or Company policy;

 

  (C) Executive shall be considered to continue employment and to not have a
Separation from Service while on a bona fide leave of absence if the leave does
not exceed 6 consecutive months (twelve months for a leave of absence due to
Executive’s disability) or, if longer, so long as Executive retains a right to
reemployment with the Corporation or an Affiliate under an applicable statute,
contract or Company policy. For this purpose, a “disability leave of absence” is
an absence due to any medically determinable physical or mental impairment or
Executive that can be expected to result in death or can be expected to last for
a continuous period of not less than 6 months, where such impairment causes the
Participant to be unable to perform the duties of his job or a substantially
similar job;

 

2



--------------------------------------------------------------------------------

  (D) for purposes of determining whether another organization is an Affiliate
of the Company, common ownership of at least 50% shall be determinative;

 

  (E) the Company specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to Executive providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A; or

(ii) for any plan or arrangement that is not subject to the rules of
Section 409A of the Code, the complete cessation of providing service to the
Company or any Affiliate as an employee.

(r) “Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

 

  2. Term of Employment.

(a) The term of Executive’s employment under this Agreement shall commence on
the date of the Original Agreement (the “Effective Date”) and end on the third
anniversary of such date (the “Original Term of Employment”), unless terminated
earlier in accordance herewith. The Original Term of Employment shall be
automatically renewed for successive one-year terms (the “Renewal Terms”) unless
at least 180 days prior to the expiration of the Original Term of Employment or
any Renewal Term, either Party notifies the other Party in writing that he or it
is electing to terminate this Agreement at the expiration of the then current
Term of Employment. “Term of Employment” shall mean the Original Term of
Employment and all Renewal Terms. If a Change in Control shall have occurred
during the Term of Employment, notwithstanding any other provision of this
Section 2, the Term of Employment shall not expire earlier than two years after
such Change in Control.

(b) In the event that this Agreement is not renewed because the Company has
given the 180-day notice prescribed in the preceding paragraph on or before the
expiration of the Original Term of Employment or any Renewal Term and, in either
case, should such notice result in the expiration of the Term of Employment
prior to January 1, 2010, such non-renewal shall be treated as a “Constructive
Termination Without Cause” pursuant to Section 10(c).

 

  3. Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as Chairman, President and Chief Executive
Officer of the Company, as a member of the Board of Directors of the Company,
and as President and Chief Executive Officer of CVS Pharmacy Incorporated. For
so long as he is serving on the Board of Directors of the Company (the “Board”),
Executive agrees to serve as a member of any committee of the Board if the Board
shall elect Executive to such positions. In any and all such capacities,
Executive shall report only to the Board. Executive shall have and perform such
duties, responsibilities, and authorities as are customary for the chairman,
president and chief executive officer of corporations of similar size and
businesses as the Company, and as are customary for the president and chief
executive officer of corporations of similar size and businesses as CVS Pharmacy
Incorporated, as they each may exist from time to time and as are consistent
with such positions and status. Executive shall devote substantially all of his
business time and attention (except for periods of vacation or absence due to
illness),

 

3



--------------------------------------------------------------------------------

and his best efforts, abilities, experience, and talent to the positions of
Chairman, President and Chief Executive Officer and for the businesses of the
Company and to the positions of President and Chief Executive Officer of CVS
Pharmacy Incorporated and for the businesses of CVS Pharmacy Incorporated.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Executive from (i) service on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations and/or charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of his duties and
responsibilities under this Agreement.

(c) Place of Employment. Executive’s principal place of employment shall be the
corporate offices of the Company.

(d) Rank of Executive Within Company. As Chairman, President and Chief Executive
Officer of CVS Caremark Corporation, Executive shall be the highest-ranking
executive of CVS Caremark Corporation; and as President and Chief Executive
Officer of CVS Pharmacy Incorporated, Executive shall be the highest ranking
executive of CVS Pharmacy Incorporated.

 

  4. Base Salary.

Executive shall be paid an annualized salary (“Base Salary”), payable in
accordance with the regular payroll practices of the Company, of not less than
$600,000 subject to review for increase at the discretion of the Committee.

 

  5. Annual Incentive Awards.

Executive shall participate in the Company’s annual cash incentive compensation
plan with a target annual incentive award opportunity of no less than 65% of
Base Salary. Payment of annual incentive awards shall be made at the same time
that other senior-level executives receive their incentive awards.

 

  6. Long-Term Incentive Programs.

Executive shall be eligible to participate in the Company’s long-term incentive
compensation programs (including stock options and stock grants).

 

  7. Employee Benefit Programs.

During the Term of Employment, Executive shall be entitled to participate in
such employee pension and welfare benefit plans and programs of the Company as
are made available to the Company’s senior-level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, health, medical, dental, long-term disability,
travel accident, life insurance and deferred compensation plans.

 

  8. Disability.

(a) During the Term of Employment, as well as during the Severance Period,
Executive shall be entitled to disability coverage as described in this
Section 8(a). In the event Executive becomes disabled, as that term is defined
under the Company’s Long-Term Disability Plan, Executive shall be entitled to
receive pursuant to the Company’s Long-Term Disability Plan

 

4



--------------------------------------------------------------------------------

or otherwise, and in place of his Base Salary, an amount equal to 60% of his
Base Salary, at the annual rate in effect on the commencement date of his
eligibility for the Company’s long-term disability benefits (“Commencement
Date”) for a period beginning on the Commencement Date and ending with the
earlier to occur of (A) Executive’s attainment of age 65 or (B) Executive’s
commencement of retirement benefits from the Company in accordance with
Section 10(f) below. If (i) Executive ceases to be disabled during the Term of
Employment (as determined in accordance with the terms of the Long-Term
Disability Plan), (ii) his position or another senior executive position is then
vacant and (iii) the Company requests in writing that he resume such position,
he may elect to resume such position by written notice to the Company within 15
days after the Company delivers its request. If he resumes such position, he
shall thereafter be entitled to his Base Salary at the annual rate in effect on
the Commencement Date and, for the year he resumes his position, a pro rata
annual incentive award. If he ceases to be disabled during the Term of
Employment and does not resume his position in accordance with the preceding
sentence, he shall be treated as if he voluntarily terminated his employment
pursuant to Section 10(d) as of the date Executive ceases to be disabled. If
Executive is not offered his position or another senior executive position after
he ceases to be disabled during the Term of Employment, he shall be treated as
if his employment was terminated Without Cause pursuant to Section 10(c) as of
the date Executive ceases to be disabled; provided, however, that if a Change in
Control shall have occurred during the period of Executive’s disability, he
shall be treated as if his employment was terminated Without Cause following a
Change in Control pursuant to Section 10(e) as of the date Executive ceases to
be disabled.

(b) Executive shall be entitled to a pro rata annual cash incentive award for
the year in which the Commencement Date occurs based on the most recently
established market target annual cash incentive amount, payable in a cash lump
sum not later than 15 days after the Commencement Date. Executive shall not be
entitled to any annual incentive award with respect to the period following the
Commencement Date. If Executive recommences his position in accordance with
Section 8(a), he shall be entitled to a pro rata annual incentive award for the
year he resumes such position and shall thereafter be entitled to annual
incentive awards in accordance with Section 5 hereof.

(c) During the period Executive is receiving disability benefits pursuant to
Section 8(a) above, he shall continue to be treated as an employee for purposes
of all employee benefits and entitlements in which he was participating on the
Commencement Date, including without limitation, the benefits and entitlements
referred to in Sections 6 and 7 above, except that the Executive shall not be
entitled to receive any annual salary increases or any new long-term incentive
plan grants following the Commencement Date. Notwithstanding the foregoing, with
respect to any benefit plan or program providing benefits covered by
Section 409A of the Code, the definition of “termination of employment” set
forth in Section 1(g) above shall apply.

(d) The provisions of this Agreement in Section 8(a)-(c), above, shall apply in
the event Executive shall become disabled, as that term is defined in the
Company’s Long-Term Disability Plan and, except as provided in Section 8(a), the
provisions of Section 10 shall not apply if the Executive has a termination of
employment due to such disability.

 

  9. Reimbursement of Business and Other Expenses.

Executive is authorized to incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all business expenses incurred in connection therewith,
subject to documentation in accordance with the Company’s policy. During the
Term of Employment, the Company shall pay or reimburse Executive, upon demand,
for out-of-pocket expenses incurred in connection with personal financial and
tax planning up to a maximum of $15,000 per annum. The Company shall pay or
reimburse the Executive for the expenses (including, without limitation,
reasonable

 

5



--------------------------------------------------------------------------------

attorneys’ fees and expenses) incurred by him in conjunction with preparation
and negotiation of this Agreement and any related documents up to a maximum of
$10,000.

 

  10. Termination of Employment.

(a) Termination Due to Death. In the event Executive’s employment with the
Company is terminated due to his death, his estate or his beneficiaries, as the
case may be, shall be entitled to and their sole remedies under this Agreement
shall be:

 

  (i) Base Salary through the date of death, which shall be paid in a cash lump
sum not later than 15 days following Executive’s death;

 

  (ii) pro rata annual incentive award for the year in which Executive’s death
occurs based on the most recently established market target annual cash
incentive bonus amount for Executive, which shall be payable in a cash lump sum
promptly (but in no event later than 15 days);

 

  (iii) elimination of all restrictions on any restricted or deferred stock
awards outstanding at the time of his death (other than awards under the
Company’s Partnership Equity Program, which shall be governed by the terms of
such awards);

 

  (iv) immediate vesting of all outstanding stock options and the right to
exercise such stock options for a period of one year following death or for the
remainder of the exercise period, if less (other than awards under the Company’s
Partnership Equity Program, which shall be governed by the terms of such
awards);

 

  (v) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a cash lump sum not later than
15 days following the Executive’s death;

 

  (vi) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form; and

 

  (vii) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

(b) Termination by the Company for Cause.

 

  (i) “Cause” shall mean:

 

  (A) Executive’s willful and material breach of Sections 11, 12 or 13 of this
Agreement;

 

  (B) Executive is convicted of a felony involving moral turpitude; or

 

  (C) Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
resulting, in either case, in material harm to the financial condition or
reputation of the Company.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

 

  (ii) A termination for Cause shall not take effect unless the provisions of
this paragraph (ii) are complied with. Executive shall be given written notice
by the Company of its intention to terminate him for Cause, such notice (A) to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) to be given within 90 days of the Company’s learning of such act or acts or
failure or failures to act. Executive shall have 20 days after the date that
such written notice has been given to him in which to cure such conduct, to the
extent such cure is possible. If he fails to cure such conduct, Executive shall
then be entitled to a hearing before the Committee of the Board at which
Executive is entitled to appear. Such hearing shall be held within 25 days of
such notice to Executive, provided he requests such hearing within 10 days of
the written notice from the Company of the intention to terminate him for Cause.
If, within five days following such hearing, Executive is furnished written
notice by the Board confirming that, in its judgment, grounds for Cause on the
basis of the original notice exist, he shall thereupon be terminated for Cause.

 

  (iii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to and his sole remedies under this Agreement shall be:

 

  (A) Base Salary through the date of the termination of his employment for
Cause, which shall be paid in a cash lump sum not later than 15 days following
Executive’s termination of employment;

 

  (B) any incentive awards earned as of December 31 of the prior year (but not
yet paid), which shall be paid in a cash lump sum not later than 15 days
following Executive’s termination of employment;

 

  (C) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form; and

 

  (D) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

(c) Termination Without Cause or Constructive Termination Without Cause Prior to
Change in Control. In the event Executive’s employment with the Company is
terminated without Cause (which termination shall be effective as of the date
specified by the Company in a written notice to Executive), other than due to
death, or in the event there is a Constructive Termination Without Cause (as
defined below), in either case prior to a Change in Control (as defined below)
the Executive shall be entitled to and his sole remedies under this

 

7



--------------------------------------------------------------------------------

Agreement shall be:

 

  (i) Base Salary through the date of termination of Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s termination of employment;

 

  (ii) Base Salary, at the annualized rate in effect on the date of termination
of Executive’s employment (or in the event a reduction in Base Salary is a basis
for a Constructive Termination Without Cause, then the Base Salary in effect
immediately prior to such reduction), for a period of 36 months (the “Severance
Period”);

 

  (iii) a pro rata annual incentive award for the year in which Executive’s
termination occurs based on the most recently established Management Incentive
Plan target (“MIP Award”), as determined below, for Executive. The MIP Award
will be payable at the conclusion of the annual performance cycle, based on
actual performance of the Company as determined in accordance with the Company’s
2007 Incentive Plan (the “Plan”) or other plan for an executive of the Company
as may be in effect from time to time, as certified by the applicable Committee
of the Board of Directors of the Company, and paid at the same time the annual
incentive award is paid to other similarly-situated executives of the Company,
unless otherwise previously elected to be deferred by Executive.

 

  (A) The MIP Award is determined by multiplying the Market Payout Percentage as
approved by the Committee for Executive’s position, by Executive’s base salary
in effect on the date of termination, based on the Company’s performance for the
applicable annual performance cycle.

 

  (B) The amount of the pro rata award will be determined by multiplying the
full amount of the MIP Award, as determined above, by a fraction, the numerator
of which is the number of months that have elapsed since January 1 through the
date of termination of Executive’s Employment and the denominator of which is
twelve (12);

 

  (iv) an amount equal to the most recently established market target MIP Award
(without taking into account the Company’s performance) for Executive multiplied
by three, payable in equal monthly payments over the Severance Period;

 

  (v) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards);

 

  (vi)

any outstanding stock options which are unvested shall vest and Executive shall
have the right to exercise any vested stock options during the Severance Period
or for the remainder of the exercise period, if less (other than awards under
the Company’s

 

8



--------------------------------------------------------------------------------

 

Partnership Equity Program, which shall be governed by the terms of such
awards);

 

  (vii) the balance of any incentive awards, except for awards under the
Company’s Long-Term Incentive Plan or other such plans which are intended to
qualify for deductibility under Section 162(m) of the Code, earned as of
December 31 of the prior year (but not yet paid), which shall be paid in a cash
lump sum not later than 15 days following Executive’s termination of employment;

 

  (viii) a pro rata long-term incentive award, as determined below, for the year
in which Executive’s termination occurs based on the targets for Executive for
performance periods not yet closed under the Company’s Long-Term Incentive Plan
(the “LTIP”) with the target for each such performance period being adjusted
based on actual performance of the Company as determined in accordance with the
LTIP or other plan for an executive of the Company as may be in effect from time
to time, as certified by the applicable Committee of the Board of Directors of
the Company, and as further adjusted under (A), below, and being payable at the
same time such Awards are paid to other similarly-situated executives of the
Company, unless otherwise previously elected to be deferred by Executive;

 

  (A) The amount of the pro rata award will be determined by multiplying the
full amount of each award, as determined above, by a fraction, the numerator of
which is the number of months (treating a part of a month as a full month) that
have elapsed since the first day of the applicable performance cycle through the
date of termination of Executive’s Employment and the denominator of which is
the number of months in such performance cycle;

 

  (ix) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form;

 

  (x) continued participation in all medical, health and life insurance plans at
the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of:

 

  (A) the end of the Severance Period; or

 

  (B) the date, or dates, he receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis);

provided that (1) if Executive is precluded from continuing his participation in
any employee benefit plan or program as provided in this clause (ix) of this
Section 10(c), he shall receive cash payments equal on an after-tax basis to the
cost to him of obtaining the benefits provided under the plan or program in
which he is unable to participate for the period specified in this clause (ix)

 

9



--------------------------------------------------------------------------------

of this Section 10(c), (2) such cost shall be deemed to be the lowest reasonable
cost that would be incurred by Executive in obtaining such benefit himself on an
individual basis, and (3) payment of such amounts shall be made quarterly in
advance; and

 

  (xi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

“Termination Without Cause” shall mean Executive’s employment is terminated by
the Company for any reason other than Cause (as defined in Section 10(b)) or due
to death.

“Constructive Termination Without Cause” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 10(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

 

  (A) a material diminution or change, adverse to Executive, in Executive’s
positions, titles, or offices as set forth in Section 3(a), status, rank, nature
or responsibilities, or authority within the Company, or a removal of Executive
from any failure to elect or re-elect or, as the case may be, nominate Executive
to any such positions or offices, including as a member of the Board;

 

  (B) an assignment of any duties to Executive which are materially inconsistent
with his status as Chairman, President and Chief Executive Officer of the
Company and other positions held under Section 3(a);

 

  (C) a material decrease in Executive’s annual Base Salary or target annual
cash incentive award opportunity below 65% of Base Salary;

 

  (D) any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement that is
not cured within 30 days; or

 

  (E) a relocation of the corporate offices of the Company outside a 35-mile
radius of Woonsocket, Rhode Island; or

 

  (F) any failure to secure the agreement of any successor corporation or other
entity to the Company to fully assume the Company’s obligations under this
Agreement.

A “Change in Control” shall be deemed to have occurred if:

 

  (i)

any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the

 

10



--------------------------------------------------------------------------------

 

common stock of the Company) becomes the Beneficial Owner (except that a Person
shall be deemed to be the Beneficial Owner of all shares that any such Person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 30% or more of the combined voting
power of the Company’s or such subsidiary’s then outstanding securities;

 

  (ii) during any period of twelve (12) consecutive months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the twelve (12) month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

 

  (iii) the consummation of a merger or consolidation of the Company (or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company but in no event assets having a gross fair
market value of less than 40% of the total gross fair market value of all of the
consolidated assets of the Company (a “Significant Subsidiary”)) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

 

  (iv) the consummation of a transaction (or series of transactions within a 12
month period) which constitutes the sale or disposition of all or substantially
all of the consolidated assets of the Company but in no event assets having a
gross fair market value of less than 40% of the total gross fair market value of
all of the consolidated assets of the Company (other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company immediately
prior to such sale or disposition)

For purposes of this definition:

 

  (A) The term “Beneficial Owner” shall have the meaning ascribed to such term
in Rule 13d-3 under the Exchange Act (including any successor to such Rule).

 

  (B)

The term “Exchange Act” means the Securities Exchange

 

11



--------------------------------------------------------------------------------

 

Act of 1934, as amended from time to time, or any successor act thereto.

 

  (C) The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 13(d) thereof.

(d) Voluntary Termination. In the event of a termination of employment by
Executive on his own initiative after delivery of 10 business days advance
written notice, other than a termination due to death, a Constructive
Termination Without Cause, or Approved Early Retirement or Normal Retirement
pursuant to Section 10(f) below, Executive shall have the same entitlements as
provided in Section 10(b)(iii) above for a termination for Cause, provided that
at the Company’s election, furnished in writing to Executive within 15 days
following such notice of termination, the Company shall in addition pay
Executive 50% of his Base Salary for a period of 18 months following such
termination in exchange for Executive not engaging in competition with the
Company or any Subsidiary as set forth in Section 12(a) below, and further
provided that if the Company makes such an election, the Company’s obligation to
pay Executive his monthly Base Salary and Executive’s obligation not to engage
in competition with the Company or any Subsidiary shall terminate upon the
occurrence of a Change in Control. Notwithstanding any implication to the
contrary, Executive shall not have the right to terminate his employment with
the Company during the Term of Employment except in the event of a Constructive
Termination Without Cause, Approved Early Retirement, or Normal Retirement, and
any voluntary termination of employment during the Term of Employment in
violation of this Agreement shall be considered a material breach.

(e) Termination Without Cause; Constructive Termination Without Cause or
Voluntary Termination Following a Change in Control. In the event Executive’s
employment with the Company is terminated by the Company without Cause (which
termination shall be effective as of the date specified by the Company in a
written notice to Executive), other than due to death, or in the event there is
a Constructive Termination Without Cause (as defined above), in either case
within two years following a Change in Control (as defined above), Executive
shall be entitled to and his sole remedies under this Agreement shall be:

 

  (i) Base Salary through the date of termination of Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following
Executive’s termination of employment;

 

  (ii) an amount equal to three times Executive’s Base Salary, at the annualized
rate in effect on the date of termination of Executive’s employment (or in the
event a reduction in Base Salary is a basis for a Constructive Termination
Without Cause, then the Base Salary in effect immediately prior to such
reduction), payable in a cash lump sum promptly (but in no event later than 15
days) following Executive’s termination of employment;

 

  (iii) pro rata annual incentive award for the year in which Executive’s
termination occurs based on the most recently established market target amount
for Executive, payable in a cash lump sum promptly (but in no event later than
15 days or by such later date as is required to comply with Section 22)
following Executive’s termination of employment;

 

12



--------------------------------------------------------------------------------

  (A) The amount of the pro rata award will be determined by multiplying the
market target amount by a fraction, the numerator of which is the number of
months that have elapsed since January 1 through the date of termination of
Executive’s Employment and the denominator of which is twelve (12);

 

  (iv) an amount equal to the MIP Award based on the most recently established
market target amount for Executive multiplied by three, payable in a cash lump
sum promptly (but in no event later than 15 days) following Executive’s
termination of employment;

 

  (v) elimination of all restrictions on any restricted or deferred stock awards
outstanding at the time of termination of employment (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards);

 

  (vi) immediate vesting of all outstanding stock options and the right to
exercise such stock options during the Severance Period or in accordance with
their terms, if longer (other than awards under the Company’s Partnership Equity
Program, which shall be governed by the terms of such awards);

 

  (vii) the balance of any incentive awards earned as of December 31 of the
prior year (but not yet paid), which shall be paid in a single lump sum not
later than 15 days following the Executive’s termination of employment;

 

  (viii) immediate vesting of Executive’s accrued benefits under any
supplemental retirement benefit plan (“SERP”) maintained by the Company, with
payment of such benefits to be made in accordance with the terms and conditions
of the SERP;

 

  (ix) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form;

 

  (x) continued participation in all medical, health and life insurance plans at
the same benefit level at which he was participating on the date of termination
of his employment until the earlier of:

 

  (A) the end of the Severance Period; or

 

  (B) the date, or dates, he receives equivalent coverage and benefits under the
plans and programs of a subsequent employer (such coverage and benefits to be
determined on a coverage-by-coverage, or benefit-by-benefit, basis);

provided that (1) if Executive is precluded from continuing his participation in
any employee benefit plan or program as provided in this clause (x) of this
Section 10(e), he shall receive cash payments equal on an after-tax basis to the
cost to him of obtaining the benefits provided under the plan or program in
which he is unable to participate for the period specified in this clause (x)

 

13



--------------------------------------------------------------------------------

of this Section 10(e), (2) such cost shall be deemed to be the lowest reasonable
cost that would be incurred by Executive in obtaining such benefit himself on an
individual basis, and (3) payment of such amounts shall be made quarterly in
advance; and

 

  (xi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of any termination pursuant to this Section 10(e), the term
“Severance Period” shall mean the period of 36 months following the termination
of the Executive’s employment.

(f) Approved Early Retirement or Normal Retirement. Upon Executive’s Approved
Early Retirement or Normal Retirement (each as defined below), Executive shall
be entitled to and his sole remedies under this Agreement shall be:

 

  (i) Base Salary through the date of termination of Executive’s employment,
which shall be paid in a cash lump sum not later than 15 days following
Executive’s termination of employment;

 

  (ii) pro rata cash portion of MIP Award for the year in which termination
occurs, determined in accordance with Section 10(c)(iii) above;

 

  (iii) elimination of all restrictions on any restricted stock awards
outstanding at the time of Executive’s termination of employment;

 

  (iv) continued vesting (as if Executive remained employed by the Company) of
any deferred stock awards outstanding at the time of his termination of
employment (other than awards under the Company’s Partnership Equity Program,
which shall be governed by the terms of such awards);

 

  (v) continued vesting of all outstanding stock options and the right to
exercise such stock options (including, for the avoidance of doubt, after
Executive’s death by any person to whom the award passes by will or the laws of
descent and distribution following Executive’s death) for a period of one year
following the later of the date the options are fully vested or Executive’s
termination of employment or for the remainder of the exercise period, if less
(other than awards under the Company’s Partnership Equity Program, which shall
be governed by the terms of such awards); provided, however, that options
granted pursuant to the Company’s 1987 Stock Option Plan shall in no event be
exercisable after three years following termination of employment;

 

  (vi) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment;

 

  (vii) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form; and

 

14



--------------------------------------------------------------------------------

  (viii) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

“Approved Early Retirement” shall mean Executive’s voluntary termination of
employment with the Company at or after attaining age 55 but prior to January 1,
2010, if such termination is approved in advance by the Committee.

“Normal Retirement” shall mean Executive’s voluntary termination of employment
with the Company at or after January 1, 2010.

(g) No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

(h) Nature of Payments. Any amounts due under this Section 10 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(i) Exclusivity of Severance Payments. Upon termination of Executive’s
employment during the Term of Employment, he shall not be entitled to any
severance payments or severance benefits from the Company or any payments by the
Company on account of any claim by him of wrongful termination, including claims
under any federal, state or local human and civil rights or labor laws, other
than the payments and benefits provided in this Section 10.

(j) Release of Employment Claims. Executive agrees, as a condition to his
entitlement to receipt of the termination payments and benefits provided for in
this Section 10, that he will execute within sixty (60) days of Executive’s
termination of employment a release agreement, in a form reasonably satisfactory
to the Company, releasing any and all claims arising out of Executive’s
employment (other than enforcement of this Agreement, Executive’s rights under
any of the Company’s incentive compensation and employee benefit plans and
programs to which he is entitled under this Agreement, any rights to
indemnification to which Executive may be entitled or which may have been
granted to him, any rights of indemnification to which Executive may be entitled
under any policy of insurance, and any claim for any tort for personal injury
not arising out of or related to his termination of employment).

(k) Subject to the provisions of Section 22(b), all payments to be made pursuant
to this Section 10 upon the termination of employment of Executive shall be made
or commence, as the case may be, within 75 days after Executive’s termination of
employment provided, however, that if such termination of employment is after
October 17 of a year, the payout or first payment, as the case may be, shall be
made at the end of such 75 day period.

(l) For the avoidance of doubt, the provisions of this Agreement, insofar as
they pertain to any stock option awarded to Executive, apply and shall be deemed
to govern notwithstanding any contrary term in any agreement awarding such stock
option to Executive.

(m) For the avoidance of doubt, the provisions of the CVS/pharmacy Long-Term
Incentive Plan, insofar as they pertain to any LTIP award to Executive, apply;
provided, however, that the terms of the LTIP plan should be read together with
this Agreement and the terms and provisions of this Agreement shall be deemed to
govern notwithstanding any contrary term or provision in the LTIP plan.

 

15



--------------------------------------------------------------------------------

  11. Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

(a) During the Term of Employment and thereafter, Executive shall not, without
the prior written consent of the Company, disclose to anyone (except in good
faith in the ordinary course of business to a person who will be advised by
Executive to keep such information confidential) or make use of any Confidential
Information except in the performance of his duties hereunder or when required
to do so by legal process, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) that requires him to divulge,
disclose or make accessible such information. In the event that Executive is so
ordered, he shall give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. In the event that disclosure is
so required, Executive shall give prompt written notice to the Company in order
to allow the Company the opportunity to object to or otherwise resist such
requirement. This restriction shall not apply to such disclosure by him to
members of his immediate family, his tax, legal or financial advisors, any
lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.

(c) “Confidential Information” shall mean all information concerning the
business of the Company or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (ii) regarding the
Company’s business or industry properly acquired by Executive in the course of
his career as an executive in the Company’s industry and independent of
Executive’s employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any Subsidiary, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
Subsidiary as reasonably requested; provided, however, that the same does not
materially interfere with his then current professional activities. The Company
agrees to reimburse Executive, on an after-tax basis, for all expenses actually
incurred in connection with his provision of testimony or assistance.

(f) Executive agrees that, during the Term of Employment and thereafter
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally,

 

16



--------------------------------------------------------------------------------

or otherwise, or take any action which may, directly or indirectly, disparage
the Company or any Subsidiary or their respective officers, directors,
employees, advisors, businesses or reputations. The Company agrees that, during
the Term of Employment and thereafter (including following Executive’s
termination of employment for any reason), the Company will not make statements
or representations, or otherwise communicate, directly or indirectly, in
writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage Executive or his business or reputation. Notwithstanding
the foregoing, nothing in this Agreement shall preclude either Executive or the
Company from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

 

  12. Non-competition.

(a) During the Restriction Period (as defined in Section 12(b) below), Executive
shall not engage in Competition with the Company or any Subsidiary.
“Competition” shall mean engaging in any activity, except as provided below, for
a Competitor of the Company or any Subsidiary, whether as an employee,
consultant, principal, agent, officer, director, partner, shareholder (except as
a less than one percent shareholder of a publicly traded company) or otherwise.
A “Competitor” shall mean any corporation or other entity (and its parents,
subsidiaries and affiliates) doing business in a geographical area in which the
Company is doing or has imminent plans to do business, and which is engaged in
the operation of (a) a retail business which includes or has imminent plans to
include a pharmacy (i.e., the sale of prescription drugs) as an offering or
component of its business, including, without limitation, chain drug store
companies such as Walgreen Co. or Rite Aid Corporation, mass merchants such as
Wal-Mart Stores, Inc. or Target Corp., and food/drug combinations such as The
Kroger Co. or Supervalu Inc.; and/or (b) a business which includes or has
imminent plans to include mail order prescription, specialty pharmacy and/or
pharmacy benefits management as an offering or component of its business, such
as Medco Health Solutions, Inc., or Express Scripts, Inc.; and/or (c) a business
which includes or has imminent plans to include offering, marketing or the sale
of basic acute health care services at retail or other business locations,
similar to the services provided by MinuteClinic, Inc. (and excluding hospitals,
private physicians’ offices, or other businesses dedicated to the direct
provision of health care services); and/or (d) any other business in which the
Company is or has imminent plans to be engaged (whether directly or indirectly,
including through any joint venture) at the time of Executive’s termination. If
Executive commences employment or becomes a consultant, principal, agent,
officer, director, partner, or shareholder of any entity that is not a
Competitor at the time Executive initially becomes employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity, future activities of such entity shall not result in a violation of this
provision unless (x) such activities were contemplated by Executive at the time
Executive initially became employed or becomes a consultant, principal, agent,
officer, director, partner, or shareholder of the entity or (y) Executive
commences directly or indirectly overseeing or managing the activities of an
entity which becomes a Competitor during the Restriction Period, which
activities are competitive with the activities of the Company or Subsidiary.
Executive shall not be deemed indirectly overseeing or managing the activities
of such Competitor which are competitive with the activities of the Company or
Subsidiary so long as he does not regularly participate in discussions with
regard to the conduct of the competing business. The parties agree that the
purpose of this provision is to protect the Company’s confidential information,
trade secrets and/or business relationships, and that it shall only be
enforceable for such purpose.

(b) For the purposes of this Section 12, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

 

17



--------------------------------------------------------------------------------

  (i) in the case of a termination of Executive’s employment without Cause or a
Constructive Termination Without Cause, in either case prior to a Change in
Control, the earlier of (1) 24 months after such termination and (2) the
occurrence of a Change in Control;

 

  (ii) in the case of a termination of Executive’s employment for Cause, the
earlier of (1) 24 months after such termination and (2) the occurrence of a
Change in Control;

 

  (iii) in the case of a voluntary termination of Executive’s employment
pursuant to Section 10(d) above followed by the Company’s election to pay
Executive (and subject to the payment of) 50% of his Base Salary, as provided in
Section 10(d) above, the earlier of (1) 18 months after such termination and
(2) the occurrence of a Change in Control;

 

  (iv) in the case of a voluntary termination of Executive’s employment pursuant
to Section 10(d) above which is not followed by the Company’s election to pay
Executive such 50% of Base Salary, the date of such termination;

 

  (v) in the case of Approved Early Retirement or Normal Retirement pursuant to
Section 10(f) above, the remainder of the Term of Employment; or

 

  (vi) in the case of a termination of Executive’s employment without Cause or a
Constructive Termination Without Cause, in either case following a Change in
Control, immediately upon such termination of employment.

 

  (vii) notwithstanding Section 12(b)(i) – (vi), above, in the case of a
termination of employment on or after December 31, 2009 for any reason other
than death or disability, the date that is ten (10) years after such date of
termination of employment.

 

  13. Non-solicitation.

During the period beginning with Effective Date and ending at the end of the
Restriction Period, as defined in Section 12(b), Executive shall not induce
employees of the Company or any Subsidiary to terminate their employment, nor
shall Executive solicit or encourage any of the Company’s or any Subsidiary’s
non-retail customers, or any corporation or other entity in a joint venture
relationship (directly or indirectly) with the Company or any Subsidiary, to
terminate or diminish their relationship with the Company or any Subsidiary or
to violate any agreement with any of them. During such period, Executive shall
not hire, either directly or through any employee, agent or representative, any
employee of the Company or any Subsidiary or any person who was employed by the
Company or any Subsidiary within 180 days of such hiring.

 

  14. Remedies.

If Executive breaches any of the provisions contained in Sections 11, 12 or 13
above, the Company (a) subject to Section 15, shall have the right to
immediately terminate all

 

18



--------------------------------------------------------------------------------

payments and benefits due under this Agreement and (b) shall have the right to
seek injunctive relief. Executive acknowledges that such a breach of Sections
11, 12 or 13 would cause irreparable injury and that money damages would not
provide an adequate remedy for the Company; provided, however, the foregoing
shall not prevent Executive from contesting the issuance of any such injunction
on the ground that no violation or threatened violation of Section 11, 12 or 13
has occurred.

 

  15. Resolution of Disputes.

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Section 14, shall be resolved by binding arbitration, to
be held at an office closest to the Company’s principal offices in accordance
with the rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts and benefits due
Executive under this Agreement. All costs and expenses of any arbitration or
court proceeding (including fees and disbursements of counsel) shall be borne by
the respective party incurring such costs and expenses, but the Company shall
reimburse Executive for such reasonable costs and expenses in the event he
substantially prevails in such arbitration or court proceeding. Notwithstanding
the foregoing, following a Change in Control all reasonable costs and expenses
(including fees and disbursements of counsel) incurred by Executive pursuant to
this Section 15 shall be paid on behalf of or reimbursed to Executive promptly
by the Company; provided, however, that no reimbursement shall be made of such
expenses if and to the extent the arbitrator(s) determine(s) that any of
Executive’s litigation assertions or defenses were in bad faith or frivolous.

 

  16. Indemnification.

(a) Company Indemnity. The Company agrees that if Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Company’s Board or, if greater, by the laws of the State of
Delaware against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, member, officer, employee or
agent of the Company or other entity and shall inure to the benefit of
Executive’s heirs, executors and administrators. The Company shall advance to
Executive all reasonable costs and expenses to be incurred by him in connection
with a Proceeding within 20 days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by Executive
to repay the amount of such advance if it shall ultimately be determined that he
is not entitled to be indemnified against such costs and expenses. The
provisions of this Section 16(a) shall not be deemed exclusive of any other
rights of indemnification to which Executive may be entitled or which may be
granted to him, and it shall

 

19



--------------------------------------------------------------------------------

be in addition to any rights of indemnification to which he may be entitled
under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 16(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct.

(c) Liability Insurance. The Company agrees to continue and maintain a directors
and officers’ liability insurance policy covering Executive to the extent the
Company provides such coverage for its other executive officers.

 

  17. Excise Tax Gross-Up.

If while a member of the Business Planning Committee Executive becomes entitled
to one or more payments (with a “payment” including, without limitation, the
vesting of an option or other non-cash benefit or property), whether pursuant to
the terms of this Agreement or any other plan, arrangement, or agreement with
the Company or any affiliated company (the “Total Payments”), which are or
become subject to the tax imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) (the “Excise Tax”), the Company shall pay to
Executive at the time specified below an additional amount (the “Gross-up
Payment”) (which shall include, without limitation, reimbursement for any
penalties and interest that may accrue in respect of such Excise Tax) such that
the net amount retained by the Executive, after reduction for any Excise Tax
(including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this Section 17, but before reduction for any federal,
state, or local income or employment tax on the Total Payments, shall be equal
to the sum of (a) the Total Payments, and (b) an amount equal to the product of
any deductions disallowed for federal, state, or local income tax purposes
because of the inclusion of the Gross-up Payment in Executive’s adjusted gross
income multiplied by the highest applicable marginal rate of federal, state, or
local income taxation, respectively, for the calendar year in which the Gross-up
Payment is to be made. For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax:

 

  (i) The Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by the Company and
reasonably acceptable to the Executive, the Total Payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax;

 

  (ii)

The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (A) the total amount of the

 

20



--------------------------------------------------------------------------------

 

Total Payments or (B) the total amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i) above); and

 

  (iii) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-up Payment, Executive shall
be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, Executive shall repay to the Company
at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to Executive or otherwise realized
as a benefit by Executive) the portion of the Gross-up Payment that would not
have been paid if such Excise Tax had been applied in initially calculating the
Gross-up Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined.

The Gross-up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-up
Payment is made, the amount of each Gross-up Payment shall be computed so as not
to duplicate any prior Gross-up Payment. The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest any other issue
raised by the Internal Revenue Service or any other taxing authority. Executive
shall cooperate with the Company in any

 

21



--------------------------------------------------------------------------------

proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Gross-Up Payment hereunder.

 

  18. Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict Executive’s
participation in any other employee benefit or other plans or programs in which
he currently participates.

 

  19. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can in order to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive other than his rights to compensation and
benefits, which may be transferred only by will or operation of law, except as
provided in Section 25 below.

 

  20. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

 

  21. Entire Agreement.

This Amended and Restated Employment Agreement contains the entire understanding
and agreement between the Parties concerning the subject matter hereof and, as
of the Effective Date, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto.

 

  22. Amendment or Waiver; Section 409A of the Code.

(a) No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by Executive and an authorized officer of the
Company. Except as set forth herein, no delay or omission to exercise any right,
power or remedy accruing to any Party shall impair any such right, power or
remedy or shall be construed to be a waiver of or an acquiescence to any breach
hereof. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by Executive or an authorized officer of the Company, as the case may be.

 

22



--------------------------------------------------------------------------------

(b) Executive and Company agree that it is the intent of the parties that this
Agreement not violate any applicable provision of, or result in any additional
tax or penalty under, Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended, and that to the extent any provisions of this Agreement do
not comply with such Code Section 409A the parties will make such changes as are
mutually agreed upon in order to comply with Code Section 409A. In all events,
to the extent required to avoid a violation of the applicable rules under all
Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any
amounts subject to Section 409A of the Code shall be delayed until the relevant
date of payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i) of the Code.

 

  23. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

  24. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment to the extent necessary to the intended
preservation of such rights and obligations.

 

  25. Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

  26. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Rhode Island without reference to principles of conflict of
laws. Subject to Section 15, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for Rhode
Island or (ii) any of the courts of the State of Rhode Island. The Company and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.

 

  27. Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return

 

23



--------------------------------------------------------------------------------

receipt requested, duly addressed to the Party concerned at the address
indicated below or to such changed address as such Party may subsequently give
such notice of:

 

If to the Company:    CVS Caremark Corporation    One CVS Drive    Woonsocket,
Rhode Island 02895    Attention: Corporate Secretary If to Executive:    Thomas
M. Ryan    135 Cliff Drive    Narragansett, Rhode Island 02882

 

  28. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

  29. Counterparts.

This Agreement may be executed in two or more counterparts.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

CVS CAREMARK CORPORATION     THOMAS M. RYAN By:  

 

   

 

 

Sheli Z. Rosenberg

Chair, Management Planning and Development Committee of the Board of Directors
of CVS Caremark Corporation

   

 

24